Exhibit 10.96

 

I, Anke Colette de Boer, a sworn translator for the English Language, duly
registered with the District Courts of Arnhem and Amsterdam, certify that the
attached document in the English language is a full, true and faithful
translation, executed to the best of my ability, of the photocopy of the
original document in the Dutch language submitted to me for translation.

 

Amsterdam, 29 February 2000      

/s/ Anke Colette de Boer



--------------------------------------------------------------------------------

[translation from Dutch]

 

Lease

 

1999T1000845MK/bm

 

This fourth day of February, two thousand, before me, Luutzen Frederik Tamminga,
a civil-law notary in Rotterdam, the Netherlands, personally appeared:

 

1. Mr Meindert Rudolf Hendrik Krans, working at Weena 325 in (3013 AL)
Rotterdam, born in Haarlem, the Netherlands, on the sixteenth of November,
nineteen hundred and seventy, acting in this matter as the holder of a written
power of attorney issued by Modus Media International B.V., a private limited
liability company, having its registered office and maintaining a place of
business at Landdrostlaan 51 in (7327 GM) Apeldoorn, the Netherlands, registered
in the Trade Register of the Chamber of Commerce and Industry of Apeldoorn under
number 08055138;

 

  •   this company hereinafter to be called the ‘Lessee’; and

 

2. Ms Brigitte Francisca Anna Maria van der Laan, working at Weena 325 in (3013
AL) Rotterdam, born in Haarlem on the seventh of June, nineteen hundred and
seventy-one, acting in this matter as the holder of a written power of attorney
issued by ABN AMRO Onroerend Goed Lease en Financieringen B.V., a private
limited liability company, having its registered office and maintaining a place
of business at Wisselwerking 22 in (1112 XP) Diemen, the Netherlands (postal
address PO Box 1020 BA Amsterdam), registered in the Trade Register of the
Chamber of Commerce and Industry of Amsterdam under number 33184851;

 

  •   this company hereinafter also to be called the ‘Lessor’;

 

1



--------------------------------------------------------------------------------

Acting in their aforementioned capacities, the persons appearing declared as
follows:

 

I. Introduction

 

The Lessor is the legal and beneficiary owner of a parcel of land and the office
and commercial properly standing thereon, located at Boogschutterstraat at the
corner with Oost Veluweweg in Apeldoorn, the Netherlands, constituting the
Lessor’s portion, measuring approximately five hectares, thirty-seven ares and
twenty-eight centiares, of the parcels of land registered in the Land Registry
as municipality of Apeldoorn, section AF, numbers 844, 845,1314,
1323,1324,1325,1405 and 1516, numbers 1314 and 1324 of these parcels being
encumbered with a right in rem as referred to in Article 5(3)(b) of the Dutch
Public Works Removal of Impediments in Private Law Act (Belemmeringenwet
Privaatrecht) for the benefit of the Veluwe Water Management Authority, the
registered property hereinafter to be called the ‘Registered Property’.

 

II. Construction Phase

 

The Lessor entered into a turnkey agreement (the ‘Turnkey Agreement’) with
Giesbers Bouw B.V. (the ‘Building Contractor’) for the construction of an office
and business premises (the ‘Office and Business Premises’) on the Registered
Property in accordance with the drawings and specifications attached to this
deed,

 

  •   the Registered Property and the Office and Business Premises hereinafter
to be called the ‘Leased Property’.

 

The Lessor also entered into management agreements with DHV AIB B.V. and Misél
Bouwmanagement B.V. for the management of the construction of the Office and
Business Premises (the ‘Management Agreements’).

 

In the event that the Lessor receives a penalty from the Building Contractor
pursuant to the Turnkey Agreement, the Lessor will deduct that amount from the
Debit Balance as defined below. The total amount of the purchase and original
costs will not exceed an amount of fifty-three million Dutch guilders (NLG
53,000,000). The purchase and original costs include, inter alia, the following:

 

  •   the purchase price of the Registered Property;

 

2



--------------------------------------------------------------------------------

  •   instalments payable to Giesbers Bouw B.V. pursuant to the Turnkey
Agreement;

 

  •   costs of relocating the IJsselleiding, which pipe and relocation is known
to the parties;

 

  •   amounts payable to DHV AIB B.V. pursuant to the Management Agreement
entered into with it;

 

  •   expenses payable by the Lessee to the Lessor as compensation for the
entering into the Turnkey Agreement in the amount of one hundred and
seventy-five thousand Dutch guilders (NLG 175,000) exclusive of VAT, which
amount comprises the costs of Misél Bouwmanagement B.V.’s activities pursuant to
the Management Agreement entered into with it;

 

  •   all other expenses that the Lessor is obliged to incur with respect to the
construction of the Office and Business Premises, including but not limited to
the costs of the time spent by the Lessor’s employees;

 

  •  

the annual interest for the period commencing when the Lessor makes the first
payment in connection with the purchase of the Registered Property and/or the
construction of the Office and Business Premises and (partially) ending when the
Lease referred to below (partially) enters into force, on the ‘Debit Balance’
(i.e. the sum of (1) the total of the payments made by the Lessor at that time;
and (2) the interest added to the Debit Balance in the manner described below,
equal to the ABN AMRO Euro Base Rate, as applicable in each instance (at present
four percent (4%), the minimum being three-and-a-half percent (3.5%) a year,
plus a surcharge of one-and-a-half percent (1.5%) a year, at present resulting
in a debit interest of five-and-a-half percent (5.5%) a year. Until further
notice, the ABN AMRO Euro Base Rate will consist of the prevailing repo rate
(the base refinancing transaction rate) of the European Central Bank (the ‘ECB’)
as applicable from time to time, increased by a debit interest surcharge to be
determined by ABN AMRO Bank N. V. Upon a change in the base

 

3



--------------------------------------------------------------------------------

 

refinancing transaction rate by the ECB or in the the debit interest surcharge
by ABN AMRO Bank N.V., or in the composition or determination of the ABN AMRO
Euro Base Rate by ABN AMRO Bank N.V., the debit interest will be adjusted
accordingly. The base refinancing transaction rate will be rounded off to the
nearest one-tenth percent (0.10%) for the benefit of the determination of the
ABN AMRO Euro Base Rate, and percentages ending on five-hundredths of percents
(0.05%) will be rounded up. The changes in the debit interest surcharge referred
to above, as well as any future changes in the way of composition or
determination of the ABN AMRO Euro Base Rate, will be published by ABN AMRO in
at least three well-read Dutch national daily newspapers. The amount of the
interest referred to above will be calculated by the Lessor and added to the
Debit Balance on the last day of each calendar quarter. On the commencement date
of the lease referred to below, the Debit Balance will be increased by the
current interest up to the commencement date;

 

  •   the handling fee payable by the Lessee to the Lessor;

 

  •   the notarial costs that are due in connection with the drafting of this
Lease and all other documents related thereto;

 

  •   the land registry fees;

 

  •   the interest rate fixing fee;

 

  •   the interest on the VAT pre-financed by the Lessor.

 

If, in so far as and when the total amount of the purchase and original costs
exceed an amount of fifty-three million Dutch guilders (NLG 53,000,000), the
Lessee will be obliged to pay the Lessor, at the Lessor’s first request, the
surplus.

 

III. Lease

 

The Lessor and the Lessee enter into a lease with respect to the Leased
Property.

 

This Lease is concluded subject to the following

 

4



--------------------------------------------------------------------------------

PROVISIONS

 

Article 1

 

a. As from the date on which the Building Contractor completes the Leased
Property in accordance with the Turnkey Agreement—that date hereinafter to be
called the ‘Completion Date’—the Lessor will make the Leased Property available
to the Lessee, which will accept it, for a period often (10) years after the
last day of the calendar quarter that includes the Completion Date.

 

b. Should the Lessor be unable to make the Leased Property available to the
Lessee on the Completion Date, the Lessor will not be liable for the ensuing
damage suffered by the Lessee. That fact will have no consequences with respect
to the provisions of Article 2(a).

 

Article 2

 

a. The Lessee will pay the Lessor compensation—hereinafter to be called the
‘Lease Price’—for the use of the Leased Property of one million six thousand
three hundred and seventy-four Dutch guilders and nine cents (NLG
1,006,374.09) per quarter, increased by the VAT on that amount. The Lease Price
is based on the interest rate fixed by the Lessee of four point ninety-five
percent (4.95%) and on the total purchase and original costs of the Leased
Property of up fifty-three million Dutch guilders (NLG 53,000,000), exclusive of
VAT (the ‘Lease Amount’), to be paid in arrears before or on the last day of
each calendar quarter, without any discount or set-off, to the bank account
indicated by the Lessor, for the first time on the last day of the calendar
quarter following the calendar quarter that includes the Completion Date. Before
or on the last day of the calendar quarter that includes the Completion Date,
the Lessee will pay the Lessor, for the use of the Leased Property up to the
last day of the calendar quarter, an amount equivalent to an annual interest
rate of four point ninety-five percent (4.95%) of the Lease Amount for that
period. To determine the amounts owed by the Lessee to the Lessor, the Lessor’s
records will constitute full evidence unless counter-evidence is provided.

 

5



--------------------------------------------------------------------------------

The Lessee’s payments will be made to subsequently pay for: first any costs;
second, any losses, loss of profits and loss of interest due to late payment;
third, interest components of the Lease Price; and fourth, the depreciation
component of the Lease Price.

 

b. Each time a fixed-interest period for the Lease Price ends, to be counted as
from the first day of the calendar quarter following the calendar quarter that
includes the Completion Date, the Lease Price will be adjusted to the amount
that is equivalent to a quarterly annuity that is calculated on the basis of the
following five principles:

 

  1. the remainder of the Lease Amount on the date of the Lease Price
adjustment, which remaining Lease Amount will be determined by deducting from
the Lease Amount the sum of the depreciation components in the lease prices paid
to the Lessor by the Lessee until the date of the Lease Price adjustment;

 

  2. quarterly payment of the Lease Price in arrears;

 

  3. the interest rate applied by the Lessor on the date of the Lease Price
Adjustment for the calculation of lease prices of leases with regard to
registered property other than aircraft and ships;

 

  4. the remaining term of the Lease as from the date of the Lease Price
Adjustment; and

 

  5. the fact that during the Lease’s remaining term referred to in paragraph 4,
the Leased Property will be depreciated in such a manner that on the date ten
(10) years after the last day of the calendar quarter that includes the
Completion Date, the book value will be thirty-five million Dutch guilders

 

(NLG 35,000,000).

 

The first fixed-interest period for the Lease Price will end on the date five
(5) years after the last day of the calendar quarter that includes the
Completion Date. The Lessee is always entitled to opt for a new fixed-interest
period at the end of a fixed-interest period for the Lease Price, in which case
the Lessee may choose between the fixed-interest periods then offered by the
Lessor. If the Lessee wishes to exercise this right, the Lessee must inform the
Lessor accordingly by registered

 

6



--------------------------------------------------------------------------------

letter, at least one month before the date on which the interest will be
adjusted, stating the fixed-interest period chosen by the Lessee as from the
next date of interest adjustment, on the understanding that a fixed-interest
period will end not later than the day on which this Lease ends. If the Lessee
does not, or does not timely, exercise its right referred to in the two
sentences immediately preceding this sentence, the ending fixed-interest period
will be followed by a new fixed-interest period of the same duration as the
ending fixed-interest period for the Lease Price, on the understanding that any
fixed-interest period will end ultimately on the day on which this Lease ends.

 

c. As the Lessee will use the Leased Property for purposes that qualify for a
right to full deduction or virtually full deduction of VAT pursuant to Article
15 of the Dutch Turnover Tax Act of 1968 (Wet op de omzetbelasting 1968), the
parties hereby irrevocably opt for a Lease Price subject to VAT. By signing the
present instrument, the Lessee irrevocably authorises the Lessor on its behalf
to make an application as referred to in Article 11(1)(b)(5) of the Dutch
Turnover Tax Act of 1968, as well as to complete and file the documents
necessary for that purpose. If, in any financial year, the Lessee has not used
the Leased Property for purposes that qualify for full or virtually full
deduction of VAT pursuant to Article 15 of the Dutch Turnover Tax Act of 1968,
the Lessee undertakes towards the Lessor that it will provide the Lessor with a
statement signed by the Lessee within four weeks of the termination of the
Lessee’s relevant financial year, stating that the Lessee did not use the Leased
Property for purposes that qualify for a right to full or virtually full
deduction of VAT pursuant to Article 15 of the Dutch Turnover Tax Act of 1968 in
the relevant financial year.

 

d.

If, at any time during the term of this Lease, pursuant to the provisions of
Article 11(1)(b)(5) of the Dutch Turnover Tax Act of 1968 or on any other
ground, it is no longer possible to opt for a Lease Price subject to VAT and the
Lessor must consequently, pursuant to the provisions of Article 15 of the Dutch
Turnover Tax Act of 1968 in conjunction with Article 13 of the Dutch Turnover
Tax Act of 1968

 

7



--------------------------------------------------------------------------------

 

Implementing Resolution and/or any other article, for a number of years annually
pay the Government Tax Collector part of the VAT paid and deducted by the Lessor
with regard to the purchase of the Leased Property (the ‘Prepaid Tax’), the
Lessee will, at the Lessor’s first request and within one week after receipt of
such request, pay the Lessor an amount equal to that part of the Prepaid Tax as
well as all other damage and losses that the Lessor may incur as a result of the
event referred to in this paragraph. The Lessor may not address the request
referred to in the preceding sentence to the Lessee until the Lessor has filed
the tax return on the basis of which the Lessor owes the relevant part of the
Prepaid Tax with the competent Tax Inspector or has incurred the relevant damage
or the relevant loss.

 

e. As the Lessee will occupy (part of) the Leased Property before the completion
Date, the obligations arising for the Lessee from paragraphs (c) and (d) of this
Article will also apply to such earlier occupation. From the date of occupation
of part of the Leased Property up to the Completion Date, the Lessee will owe
the Lessor a Lease Price, increased by VAT on that amount, to be paid every
quarter in arrears. The Lease Price will be based on the total purchase and
original costs of the occupied part of the Leased Property and an interest rate
of four point ninety-five percent (4.95%).

 

Article 3

 

a. The Lessee will use the Leased Property only as business premises.

 

b. The Lessee itself must arrange for any licences and/or on exemptions required
for the conduct of its business. The Lessee will also ensure that the Leased
Property meets the requirements, including the safety regulations, stipulated
and to be stipulated by authorities. Refusal or withdrawal of a licence or
exemption will not be a ground for dissolution or nullification of this Lease,
or for any claim for damages against the Lessor.

 

c. The Lessee guarantees sound business operations in the Leased Property.

 

d.

The Lessee will operate the business established in the Leased Property itself
or with an affiliated company. Without the Lessor’s

 

8



--------------------------------------------------------------------------------

 

prior written consent, the Lessee may not grant full or partial use of the
Leased Property, or surrender or lease the Leased Property to third parties. The
Lessor will not unreasonably withhold that consent. If the Lessor grants
permission as referred to in the previous sentence, that will be subject to the
condition that the Lessee pledges the rights from the agreement with the third
party to the Lessor.

 

e. Without the other party’s prior written consent, neither the Lessee nor the
Lessor may dispose of its rights under this Lease or to contribute them to a
(another) company, partnership or the like, or to exercise its rights in such a
context. The aforesaid consent cannot be withheld on unreasonable grounds.

 

Article 4

 

All costs of gas, water, electricity, heating and the like, and charges and
taxes such as cleaning charges, environmental charges, water board charge and
real property tax including the part that relates to the use pursuant to a right
in rem (i.e. the owner’s part) will be entirely for the Lessee’s account. The
parties will endeavour to charge those costs directly to the Lessee in so far as
possible. The Lessee must pay the Lessor all charges and taxes that are imposed
on the Lessor with regard to the Leased Property or that it owes, with the
exception of the company tax, within ten days after the Lessor has informed the
Lessee in writing, enclosing a copy of the invoice or bill.

 

Article 5

 

In so far as the value of the Leased Property’s general market value is not
affected as a result, the Lessee is entitled to make changes and improvements in
a Leased Property, but only in so far as the Lessor has given its permission in
writing. The Lessor may make such permission subject to conditions.

 

Article 6

 

The Lessor and the Lessee are familiar with:

 

  •   the letter of twenty-five October nineteen hundred and ninety-nine from
Oranjewoud to ABN AMRO regarding the appraisal of the soil surveys performed, a
copy of which letter will be attached to this deed;

 

  •  

the exploratory soil and groundwater surveys of which soil and groundwater
survey reports were drawn up by DHV Oost Nederland in December nineteen hundred
and ninety-four, December nineteen hundred

 

9



--------------------------------------------------------------------------------

 

and ninety-six and June nineteen hundred and ninety-eight and by Consumij in
October nineteen hundred and ninety-six, which reports are sufficiently known to
the parties.

 

If, during the term of this Lease, toxic, chemical and/or other hazardous or
environmentally polluting substances are contained in the soil and/or the ground
water of the Leased Property, the Lessee will be required to remove those
substances immediately from the soil and/or the ground water, unless otherwise
agreed between the Lessor and the Lessee.

 

Article 7

 

a. I. The Lessee must manage and use the Leased Property as a diligent user and
ensure that it is always in a good state of repair. The Lessee will conclude
maintenance contracts with regard to the installations belonging to the Leased
Property. Upon request, the Lessor will be given access thereto at any time or
will provide the Lessor with copies thereof. The Lessor will have access to the
Leased Property at least once every six months in order to check whether its
state of repair corresponds with the requirements set and to be set by the
Lessor,

 

a. II.  As soon as possible after the Completion Date, in consultation between
the Lessor and the Lessee by order of the Lessor and for the Lessee’s account,
Rene Clercx Beheer O.G. B.V. of Stationstraat 1 in Helmond, the Netherlands,
hereinafter to be called the ‘Manager’, will draw up a report named ‘Long-Term
Maintenance Plan’ with regard to the Leased Property.

 

a. III.  The Manager (which hereinafter will also mean any successor to Rene
Clercx Beheer O.G. B.V., to be designated by the Lessor) will ensure on behalf
of the Lessor that the Leased Property is maintained in accordance with the
report ‘Long-Term Maintenance Plan’ and is therefore hereby authorised to
contact the Lessee on behalf of the Lessor with regard to all issues relating to
the maintenance of the Leased Property. The aforesaid power of attorney does not
affect the Lessor’s rights to contact the Lessee directly for that purpose. The
costs of management, drafting the ‘Long-Term Maintenance Plan’ report and
annually updating the report will be NLG 7,500, exclusive of VAT, a year and
will be for the Lessee’s account.

 

10



--------------------------------------------------------------------------------

a. IV   All maintenance and repair work (maintenance includes both day-to-day
and periodic maintenance) whether or not arising from the report ‘Long-Term
Maintenance Plan’ will be performed at the Lessor’s instruction and for the
account of the Lessee and in accordance with the requirements to be stipulated
by the Lessor.

 

b. I The care for the constructive maintenance of the Leased Property will be
the Lessor’s responsibility. It will also arrange for replacements of
installations belonging to the Leased Property. All costs involved in the above
will be for the Lessee’s account regardless of the reason why the repair or
other work is required. It must compensate the Lessor for those costs within ten
days after being informed thereof. The Lessee is required to provide every
cooperation to the preparation and performance of the work.

 

b. II  Unless, in its opinion, urgent repairs are involved, the Lessor must
inform the Lessee of its plans in that respect in writing at least four weeks
before it wishes to carry out repairs or other work on the Leased Property,
providing a description of the planned work and the price involved. If the
Lessee has not responded within two weeks, the provisions set out in the last
two sentences under b.I. will apply.

 

b. III 

If the Lessee does not agree that the relevant repairs or other work will be
performed and/or it does not wish the work and the materials to be used to be
for its account up to the amount specified by the Lessor, it must inform the
Lessor accordingly within two weeks after receipt of the aforesaid notification
by registered letter, stating to what part of the proposal its objects. If the
parties then do not reach agreement, the work will be performed only if PRC
Bouwcentrum B.V., having its registered office in Bodegraven, the Netherlands,
at the parties’ joint request or at the request of the Lessor but after the
Lessee has been given the opportunity to explain its position, has confirmed or
indicated to what extent performance of the planned work is necessary for the
preservation of the Leased Property or its value and that the stated price is
reasonable. Within those limits the provisions of the last two sentences of b.I
are applicable. That also applies if the Lessee’s objection to the proposal made
by the Lessor is filed with the Lessor

 

11



--------------------------------------------------------------------------------

 

after the expiry of the period of two weeks referred to above. The costs of PRC
Bouwcentrum B.V. are for the Lessee’s account unless PRC Bouwcentrum B.V.
ascertains that the performance of the relevant work is not desirable.

 

b. IV  The Lessee is not entitled to damages or any reduction of the Lease Price
if the Leased Property cannot be used due to the performance of work or any
defect or damage, regardless of how long that situation lasts and regardless of
the cause.

 

c. At the end of this Lease, unless such end occurs because the Lessee purchases
the Leased Property from the Lessor or this Lease is followed by a new lease or
rental agreement between the Lessor and the Lessee with regard to the Leased
Property, the Lessee is required to make available the Leased Property fully
vacated, cleaned and in a good state of repair, by surrendering the keys to the
Lessor. If the Lessor so requires, the Lessee is required to remove any goods
that are attached permanently or otherwise to the Leased Property and to make
the Leased Property available in its original state. The Lessee is deemed to
have waived its rights towards the Lessor to any and all property that is found
in the Leased Property after it is made available as referred to in the first
sentence of this point (c). The Lessor is authorised to remove the aforesaid
property without any liability on its side for the Lessee’s account.

 

d.

If and as soon as it is established that the provisions of the first sentence of
paragraph (c) of this Article will be applicable, a soil and groundwater survey
to be performed by order of and for the account of the Lessee should reveal that
the soil and/or the groundwater are not polluted to such a degree with toxic,
chemical and/or other hazardous or environmentally polluting substances that
such pollution needs to be reversed in accordance with the then applicable
environmental requirements and regulations. The costs of such survey will be for
the Lessee’s account. The survey referred to in the preceding sentence must be
convened by the Lessor. If the survey shows that the soil and/or the groundwater
are so badly polluted with toxic, chemical and/or other hazardous or
environmentally polluting substances that

 

12



--------------------------------------------------------------------------------

 

such pollution must be reversed pursuant to the applicable environmental
regulations and degrees, the Lessee must reverse or commission the reversal of
such pollution. The costs of such reversal will be for the Lessee’s account. If
the aforesaid reversal has not yet taken place after the end of this Lease due
to a cause for which the Lessor is not accountable, and the Lessor therefore
cannot avail of the Leased Property, the Lessee will be required to compensate
to the Lessor for the damage incurred by the Lessor as a result, without
prejudice to the Lessor’s right to commission the aforesaid reversal for the
account of the Lessee.

 

Article 8

 

a. The Lessor does not provide any warranty regarding visible and/or invisible
defects. The Lessee indemnifies the Lessor against claims from third parties in
that respect.

 

b. For the term of this Lease, the Lessor will take out a comprehensive risk
insurance at the prevailing market premium to insure the total reconstruction
value of the Leased Property against the consequences of fire, storm and water
damage and such other risks as the Lessor and the Lessee will further agree with
each other. In addition, the Lessor will take out insurance on the Leased
Property for the term of this Lease, at the prevailing market premium, in which
the entire reconstruction value of the Leased Property will be insured for the
consequences of all events not covered by the insurance referred to in the
preceding sentence, including but not limited to earthquakes and floods. The
premiums for the insurance policies referred to in the preceding sentence will
be paid by the Lessee to the Lessor within ten days after the premium invoice is
forwarded. The insurance will not cover the Lessee’s business risks, which will
remain entirely for the Lessee’s account.

 

c.

This Lease will remain in force if the Leased Property is lost in full or in
part due to an event. In that case, the Lessor will be required to use any
insurance payments if and in so far as they are or have been paid to the Lessor,
to restore/reconstruct the Leased property in its original state and to pay any
surplus to the Lessee. Otherwise, the Lessor has

 

13



--------------------------------------------------------------------------------

 

no obligations towards the Lessee. In that case, the Lessee will be obliged to
pay the lease instalments in full. A reduction of those instalments is excluded.

 

Article 9

 

a. If the Lessee has complied with all of its obligations resulting from this
Lease and this Lease is still in force, the Lessee will have the right to
purchase the Leased Property on the day ten (10) years after the last day of the
calendar quarter that includes the Completion Date at a purchase price that is
hereby fixed in consultation for that event at thirty-five million Dutch
guilders (NLG 35,000,000), exclusive of VAT, any additional costs and taxes
regarding the transfer being for the account of the Lessee.

 

b. If, on the day ten years after the last day of the calendar quarter that
includes the Completion Date, the Lessee decides not to exercise the right to
purchase referred to in paragraph (a), the Lease will be extended for a period
of five (5) years. In that case, the Lease Price will be determined in
accordance with Article 2(b)(I), on the understanding that Article 2(b)(I)(5)
should be read as ‘the fact that depreciation of the Leased Property during the
remaining term of the Lease will be such that on the day fifteen (15) years
after the last day of the calendar quarter that includes the Completion Date,
the book value will be twenty-seven million five hundred thousand Dutch guilders
(NLG 27,500,000)’.

 

c. If the Lessee has then satisfied all of its obligations arising from this
Lease and this Lease is still in force, the Lessee will be entitled to purchase
the Leased Property on the day fifteen (15) years after the last day of the
calendar quarter that includes the Completion Date at a purchase price that is
hereby fixed in mutual consultation for that event at twenty-seven million five
hundred thousand Dutch guilders (NLG 27,500,000), exclusive of VAT, the
additional costs and taxes regarding the transfer being for the account of the
Lessee.

 

d.

The Lessor will draw the Lessee’s attention to its rights referred to in
paragraphs (a) en (c) by registered letter addressed to the Lessee not later
than one year before ten (10) or fifteen (15) years, respectively,

 

14



--------------------------------------------------------------------------------

 

have passed since the last day of the calendar quarter that includes the
Completion Date. If the Lessee wishes to exercise that right, it must inform the
Lessor accordingly by registered letter within six months after the Lessee has
received from the Lessor the registered letter referred to in the preceding
sentence. If, for any reason whatsoever, the Lessee has not received a
registered letter as referred to in the first sentence of this paragraph from
the Lessor, the Lessee will have the right to inform the Lessor not later than
the day three (3) months before ten (10) or fifteen (15) years have passed since
the last day of the calendar quarter that includes the Completion Date, by
registered letter addressed to the Lessor, that the Lessee wishes to exercise
its purchase right referred to in paragraph (a). The notarial deed of transfer
will be executed on the day referred to in paragraph (a) or (c), respectively,
or on the day agreed between the parties in further consultation. This will be
done before a civil-law notary to be designated by the Lessor. If the Lessor so
desires, the Lessee will be required, before the execution of the aforesaid
deed, to file together with the Lessor a request to exempt the transfer from VAT
with the competent Inspector of Turnover Tax. The transfer itself will be
effected free from any lease, mortgage and/or attachments and subject to a
waiver of all rights and claims to seek dissolution of the Lease. Upon the
transfer of the Leased Property, the Lessor will assign to the Lessee, if it so
wishes, all claims that the Lessor may exercise against third parties that have
damaged the Leased Property and against the insurer(s) for the risks referred to
in Article 8(b). In that case the Lessor will also pay the Lessee any amounts
that it has collected as damages and has not invested in the Leased Property. If
the Lessee does not timely exercise its purchase rights or if, after having
exercised the aforesaid rights, does not timely cooperate in the transfer of the
Leased Property at the price referred to in paragraph (a), the Lessor will be
irrevocably authorised to declare the purchase/transfer of rights expired,
without prejudice to its right to compensation from the Lessee of costs, damage
and interest. In that case the provisions of Article 7(c) and (d) will apply
accordingly.

 

15



--------------------------------------------------------------------------------

e. If the Lessee decides on the day fifteen (15) years after the last day of the
calendar quarter that includes the Completion Date not to exercise the purchase
right granted to it under paragraph (c), the Lessee will have the possibility of
agreeing on a new lease period with the Lessor or may conclude with the Lessor a
lease with regard to the Leased Property on conditions to be agreed in more
detail at that time.

 

f. Not later than one year before fifteen (15) years have passed after the last
day of the calendar quarter that includes the Completion Date, the Lessor will
draw the Lessee’s attention, by registered letter addressed to the Lessee, to
its right referred to in paragraph (e). If the Lessee wishes to exercise the
right granted to it in paragraph (e), it must inform the Lessor accordingly by
registered letter within six months after the Lessee has received from the
Lessor the registered letter referred to in the preceding sentence. If, for any
reason whatsoever, the Lessee has not received a registered letter as referred
to in the first sentence of this paragraph from the Lessor, the Lessee will have
the right up to three (3) months before fifteen (15) years have passed since the
last day of the calendar quarter that includes the Completion Date, to inform
the Lessor, by registered letter addressed to the Lessor, of the fact that the
Lessee wishes to make use of its right referred to in paragraph (c). In the
registered letters referred to in the second and third sentences of this
paragraph from the Lessee to the Lessor, the Lessee must indicate whether it
opts for concluding a new lease period or for concluding a lease with the
Lessor. As soon as possible after receipt by the Lessor of the registered letter
referred to in this paragraph (f), the Lessee and the Lessor will enter into
negotiations with each other concerning the conditions for a new lease period or
a lease.

 

g.

If the Lessee decides on the day fifteen (15) years after the last day of the
calendar quarter that includes the Completion Date not to exercise the purchase
right granted to it under paragraph (c), or to exercise the right to enter into
a new lease period or new lease with respect to the Leased Property granted to
it under paragraph (e), this Lease will end on the day fifteen (15) years after
the last day of the calendar quarter

 

16



--------------------------------------------------------------------------------

 

that includes the Completion Date, without notice being required by either
party. In that event, the provisions of Article 7(c) and (d) will apply.

 

h. Subject to the condition that the Lessee has fulfilled all of its obligations
arising from this Lease and that this Lease is still in force, the Lessee will
have the right to purchase the Leased Property at a date earlier than those
stated in (a) and (c) at a purchase price that will be equivalent to the amount
that is determined by reducing the original Lease Amount by the sum of the
depreciation components in the lease prices paid to the Lessor by the Lessee
until that day.

 

i.

If the Lessee wishes to make use of the right granted to it in paragraph (g), it
must report this by registered letter to the Lessor not later than three months
before the date on which the Lessee wishes to purchase the Leased Property. The
provisions of the fourth and subsequent sentences of paragraph (d) of this
Article will then apply accordingly. If the Lessee exercises the rights granted
to it in paragraph (h), the Lessee will owe the Lessor compensation in addition
to the price described in paragraph (g). That compensation will be equivalent to
the difference between (i) the sum of the cash value of the interest components
in the Lease Price expressed on the dates of early purchase to the next date on
which a Lease Price revision would have taken place until the end date of the
Lease in the event that the dates on which a revision of the Lease Price takes
place have expired and ii) the sum of the cash value of the interest components
that the Lessor could receive on the date of premature purchase on the interbank
market on money loans, with amounts that are similar at that time to the amount
described in paragraph (g) and which have an interest period similar to the
period referred to in paragraph (i), on the understanding that the compensation
may nevertheless be one percent (1%) of the price described in paragraph (g).
The cash values will be calculated at the interest rate applicable on the dates
of the premature purchase and referred to under (ii) of the preceding sentence.
The Lessee will not owe compensation on the grounds of premature purchase if the
premature

 

17



--------------------------------------------------------------------------------

 

purchase takes place on one of the dates referred to in Article 2(b) of this
Lease.

 

Article 10

 

The Lessee will owe the Lessor interest on any amount not timely paid to the
Lessor and for each day of late payment until the date of payment, at a rate
equivalent to the statutory interest rate, but at least twelve percent (12%) a
year, in which respect a year is deemed to have three hundred and sixty days and
a month thirty days.

 

Article 11

 

1. If:

 

  a. The Lessee, after being given sound notice of default by the Lessor, fails
to fulfil or to timely or properly fulfil any obligation towards the Lessor
under this Lease or on any other ground whatsoever;

 

  b. the Lessee fails to fulfil or to timely or properly fulfil any obligation
under any other lease or money loan or financing agreement with, or under any
guarantee towards the Lessor;

 

  c. the Lessee, without the Lessor’s prior written permission, decides to
terminate its business, to fully or partially cease, sell, lease or alienate its
business, if a power, permit or registration necessary for the performance of
the Lessee’s business expires or is denied or is withdrawn from the Lessee, if,
in the Lessor’s opinion, the Lessee’s business is drastically changed, if the
Lessee decides to relocate the performance of its business to another country,
if the Lessee acts contrary to any statutory regulation relating to the conduct
of its business, if the Lessee ceases to seek achieving its current object as
defined in its Articles of Association or loses its legal personality;

 

  d. the Lessee is dissolved, or liquidated or if the Lessee decides or
apparently intends to dissolve or liquidate its business;

 

  e. the Lessee applies for a suspension of payments, files a petition in
bankruptcy, is declared bankrupt, offers a settlement outside bankruptcy or
relinquishes its assets;

 

18



--------------------------------------------------------------------------------

  f. an attachment under a writ of execution levied on all or, in the Lessor’s
opinion, substantially all of the Lessee’s assets, or if a pre-judgment
attachment levied thereon is not annulled or cancelled within 60 days after the
day of attachment, or if the goods or, in the Lessor’s opinion, substantially
all of them are alienated or encumbered, disowned or confiscated, without the
Lessor’s prior written consent, or have been lost or damaged;

 

  g. the Lessee enters into a merger or community of interests with one or more
third parties or if, in the Lessor’s opinion, a drastic change occurs in the
control of the Lessee’s business activities, or if, in the Lessor’s opinion, a
drastic change occurs in the Articles of Association or regulations of the
Lessee due to which the Lessee’s activities change to such a degree that, in the
Lessor’s opinion, the Lessor cannot he required to continue those agreements;

 

  h. the Lessee discharges its shareholders from an obligation to pay up not
fully paid-up shares, to purchase shares in its own capital, make a repayment on
shares or a payment from the reserves, or adopt a resolution to that effect or
has the apparent intention to do so, all of this without the Lessor’s prior
written consent;

 

  i. 1. one of the events referred to in (b), (d) or (e) occurs with regard to
one or more of the businesses or companies that are included in the Lessee’s
consolidated balance sheet or with regard to one or more businesses or companies
that have a controlling interest in the Lessee;

 

2. one of the events referred to in (c), (f), (g) or (h) occurs with regard to
one or more of the businesses or companies that are included in the Lessee’s
consolidated balance sheet or with regard to which one or more businesses or
companies that have a controlling interest in the Lessee, and the Lessee and the
Lessor have not, within a reasonable period to be specified by the Lessor,
reached written agreement on the situation that has arisen;

 

19



--------------------------------------------------------------------------------

3. one or more of the businesses companies that are included in the Lessee’s
consolidated balance sheet or with regard to which one or more businesses or
companies that have a controlling interest in the Lessee fail/fails to fulfil
any of the obligation towards the Lessor and/or ABN AMRO Bank N.V. in connection
with credit and/or guarantee facilities provided by the Lessor and/or ABN AMRO
Bank N.V., and the Lessee and the Lessor have not, within a reasonable period to
be specified by the Lessor, reached written agreement on the situation that has
arisen;

 

  j. one or more of the following circumstances occur with regard to the Leased
Property: designation for expropriation, inclusion on the list of Protected
Buildings, inclusion in a land consolidation order, demolition of the encumbered
property or part thereof;

 

  k. one or more of the following circumstances occur: loss, destruction,
damage, loss or expiration by any cause whatsoever of all or part of the goods
or rights that serve in whole or part as security to the Lessor for the Lessee’s
obligations under the Lease and that security has not been replaced by the
Lessee within 30 days of receipt of a written request for that purpose;

 

  l.

the Lessee has provided the Lessor with incorrect information or has withheld
information from it that is material to the Lessor with a view to the conclusion
of the Lease; legislation or the interpretation thereof has changed or a
government measure has been taken that relates to or affects or may affect the
Lease and/or the security provided and/or the value thereof, and the Lessee and
the Lessor have not reached written agreement within a reasonable period to be
stipulated by the Lessor on the adjustment of the relevant provisions and/or
security, subject to the condition that the Lessor’s position does not change in
what it considers a negative sense and the Lessee has not made use, before the
end of the

 

20



--------------------------------------------------------------------------------

 

aforesaid period, of the right referred to in Article 9(g) to purchase the
Leased Property.

 

the Lessor may regard this Lease as dissolved and terminated with immediate
effect, without notice of default or demand for performance being required and
without judicial intervention, in which case the Lessee will be required
immediately to vacate the Leased Property and to make it available to the
Lessor, while surrendering the keys. The provisions of Article 7(c), second,
third and fourth sentences, and of Article 7(d) will then apply accordingly. If
the Lessor exercises its right referred to in the first sentence of this
article, it will inform the Lessee accordingly by registered letter or bailiff’s
writ. The Lessee undertakes to immediately inform the Lessor of the occurrence
of one or more of the circumstances referred to in paragraphs (a) to (k). The
provisions of paragraph (i) under (2) do not imply that the enterprise or
company referred to in that paragraph will be obliged to request the Lessor’s
(prior) consent if it is faced with a circumstance referred to in this paragraph
under (c), (f) or (h).

 

2. If the Lessor dissolves the lease pursuant to the above provisions, the
Lessee will pay the Lessor a lump-sum compensation payable on call to compensate
the Lessor’s loss and loss of profit. That compensation will be 1% of the amount
equivalent to the amount that is determined by reducing the original Lease
Amount by the sum of the depreciation components in the lease prices paid to the
Lessor by the Lessee until the moment of dissolution of the Lease.

 

Article 12

 

The costs of all extra-judicial measures, in any event including costs of
collection and costs of legal aid, incurred in connection with non-performance
and/or breach by the Lessee are for its account. The parties hereby set those
costs in that event at ten percent (10%) of the amount payable by the Lessee at
that time, increased by all costs pertaining to and relating to the vacation of
the Leased Property by the Lessee.

 

Article 13

 

Within two weeks after the Lessee’s balance sheets and the profit and loss
account with explanatory notes (those documents hereinafter jointly to be

 

21



--------------------------------------------------------------------------------

called the ‘Annual Accounts’) with regard to any financial year have been
adopted, the Lessee will send the Lessor a copy of the Annual Accounts,
accompanied by a statement of the Lessee’s accountant. The Lessee undertakes
towards the Lessor to ensure that the adoption of the Annual Accounts with
regard to any financial year will take place not later than the 11th month after
the end of the relevant financial year.

 

Article 14

 

The Lessee elects domicile in the Leased Property, also for purposes of judicial
enforcement.

 

Article 15

 

This Lease is governed to the extent possible by the General Terms and
Conditions of ABN AMRO Bank N.V. as deposited on the twenty-second of December
nineteen hundred and ninety-five with the Registrar of the Amsterdam District
Court, except in so far as otherwise provided in this Lease. A copy of those
General Terms and Conditions is attached to this deed. In those General Terms
and Conditions, the term ‘bank’ must be read as ‘Lessor’ and the term ‘client’
must be read as ‘Lessee’. The Lessee declared to have received a copy of those
General Terms and Conditions, to be familiar with them and to regard them as
having been included verbatim in this deed.

 

LIABLE CAPITAL

 

The Lessee undertakes towards the Lessor that no dividend or other profit
distributions will be made without the Lessor’s permission as long as the liable
capital is less than thirty-five million Dutch guilders (NLG 35,000,000), or
would, as a result of such distributions, drop to less than thirty-five million
Dutch guilders (NLG 35,000,000). With a view to the continuity of the Lessee’s
business, the Lessee undertakes towards the Lessor that the liable capital will
be at least twenty-five percent (25%) of the (adjusted) balance sheet total
during the term of this Lease. ‘Liable capital’ will be understood to mean the
share capital plus free distributable reserves plus any loans subordinated in
respect of the Lessor plus hidden tax liabilities, less intangible assets,
including a correction for net intercompany receivables (i.e. ‘affiliated
companies non-trade’). The correction for net intercompany claims will not be
made either if the sister company to which

 

22



--------------------------------------------------------------------------------

the Lessee gives the claim is sufficiently solvent and profitable in the
Lessor’s opinion, or if, should the sister company in question be insufficiently
solvent and/or profitable in the Lessor’s opinion, the Lessee is able to
demonstrate to the Lessor’s satisfaction that Modus Media International
Incorporation warrants the repayment of the amount of the claim. Exclusively for
the application of this Article, the liable capital is expressed in a percentage
of the balance sheet total, whereby the book value of the Leased Property and
other off-balance obligations have been taken into consideration. The Lessee
undertakes towards the Lessor that it will not assume any liability for the
obligations of an affiliated company without the Lessor’s prior permission. The
Lessee undertakes towards the Lessor to adjust the current amount of the
intercompany receivables in order to comply with the above-mentioned percentage
of liable capital.

 

CORPORATE GUARANTEE

 

Modus Media International Incorporation will provide the Lessor with a corporate
guarantee as security for the Lessee’s performance of its obligations under the
present Lease.

 

MANDATE AND POWERS OF ATTORNEY

 

The mandates of the persons appearing are evidenced by two non-notarial deeds
that will be attached to this deed. I, the civil-law notary, have been shown
sufficient evidence of the existence of the powers of attorney included in the
mandates.

 

FINAL PROVISIONS

 

This deed was drawn up in one original copy and executed in Rotterdam, the
Netherlands, on the date first above written. The persons appearing have
identified themselves to me, the civil-law notary. They were informed of the sum
and substance of this deed. They declared that they were informed well in time
of the content of the deed, agreed to that content and did not require it to be
read aloud in its entirety. Immediately after a limited reading, this deed was
signed by the persons appearing and by me, the civil-law notary.

 

23